Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending. 
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Claim Objections

Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 11, and 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uy et al. (Uy), US 2020/0154272 A1.

	Regarding claim 1, Uy discloses:
	A method comprising: 
receiving, by a gateway router device (e.g. Uy, fig. 1D:router; par. 9 – router serves as a network gateway) from a server device (e.g. Uy, fig. 1D:Certifcate Authority; par. 20) via an intermediate modem device (e.g. Uy, fig. 1D:modem, 144, 146, 148), a first secret key code (e.g. Uy, fig. 1D:148; par. 39, 20 – certificate) for use in establishing an encrypted communications channel between the gateway router device and the modem device (e.g. Uy, par. 27, 33, 34 – router and modem generate a shared secret, based on the certificate [e.g. public key in certificate], and use the shared secret for securing the communication session); 
making, by the gateway router device, an attempt to establish the encrypted communications channel with the modem device using a pre-shared key that is based on the first secret key code (e.g. Uy, par. 24, 27, 34, 35 – herein, the router will engage in a mutual authentication process so as to allow an encrypted communication session using a key (i.e. “pre-shared key”) derived using a Diffie-Hellman key exchange based on, at least, a public within the certificate); 
determining that the attempt to establish the encrypted communications channel has either succeeded or failed (e.g. Uy, par. 24, 36; fig. 1C – the router determines the success/failure of the connection attempt); 
and in response to determining that the attempt to establish the encrypted communications channel has either succeeded or failed, performing a success action or performing a failure action (e.g. Uy, par. 24, 36; fig. 1C:134, 136 – herein the router either maintains a secure connection using the “pre-shared” key or drops the connection).

Regarding claim 3, Uy discloses:
receiving, from the server device, a second secret key code (e.g. Uy, par. 20, 27 – “public key”),  for use in establishing the encrypted communications channel between the gateway router device and the modem device (e.g. Uy, par. 27); 
and wherein making, by the gateway router device, the attempt to establish the encrypted communications channel with the modem device using the pre-shared key that is based on the first secret key code further comprises: attempting, by the gateway router device, to establish the encrypted communications channel with the modem device using the first secret key code for sending packets on the encrypted communications channel (e.g. Uy, par. 24, 27, 34, 35); 
and attempting, by the gateway router device, to establish the encrypted communications channel with the modem device using the second secret key code for receiving packets on the encrypted communications channel (e.g. Uy, par. 24, 35 – the derived keyset for channel encryption is based upon the public key within the certificate).

Regarding claim 4, Uy discloses:
prior to receiving, by the gateway router device from the server device, the first secret key code, determining, by the gateway router device, that the encrypted communications channel between the gateway router device and the modem device is to be established (e.g. Uy, fig. 1D: 140);
and in response to determining, by the gateway router device, that the encrypted communications channel between the gateway router device and the modem device is to be established, sending a request to the server device for the first secret key code (e.g. Uy, fig. 1D:144, 146).

Regarding claim 5, Uy discloses:
wherein making, by the gateway router device, the attempt to establish the encrypted communications channel with the modem device using the pre-shared key that is based on the first secret key code comprises: using the first secret key code as a pre-shared key in a sequence of negotiations with the modem device to establish the encrypted communications channel with the modem device (e.g. Uy, fig. 1D:114, 138, 140,144, 148, 150; par. 35).

Regarding claim 6, Uy discloses:
wherein making, by the gateway router device, the attempt to establish the encrypted communications channel with the modem device using the pre-shared key that is based on the first secret key code comprises: implementing an algorithm that uses the first secret key code to derive a pre-shared key (e.g. Uy, par. 35);
and using the pre-shared key in a sequence of negotiations with the modem device to establish the encrypted communications channel with the modem device (e.g. Uy, par. 35, 36; fig. 1c:126,130).

Regarding claim 7, Uy discloses:
wherein the gateway router device and the modem device are directly communicatively coupled to one another via a single Ethernet cable with no intermediate devices, and the attempt to establish the encrypted communications channel is made over the Ethernet cable (e.g. Uy, par. 9, 20, 22, 41, 44).

Regarding claim 8, Uy discloses:
wherein the gateway router device comprises two internet protocol (IP) addresses, a first IP address associated with a local area network and a second IP address associated with a second network that is different from the local area network (e.g. Uy, par. 9, 14, 44 – herein the router is a gateway server [i.e. comprises uplink and downlink IP addresses), and wherein the modem device is on the second network and not on the local area network (e.g. Uy, par. 1, 9, 12 – the modem is located on the WAN).

Regarding claim 9, Uy discloses:
wherein the gateway router device communicates with at least one computing device on the local area network (e.g. Uy, fig. 2:220, 205), and enables communications between the at least one computing device and computing devices not on the local area network (e.g. Uy, par. 9).

Regarding claim 10, Uy discloses:
wherein the gateway router device determines that the attempt to establish the encrypted communications channel has succeeded, and wherein performing the success action comprises sending a message to the server device indicating that the encrypted communications channel was successfully established (e.g. Uy, par. 39).

Regarding claim 11, Uy discloses:
wherein the gateway router device determines that the attempt to establish the encrypted communications channel has failed, and wherein performing the failure action comprises subsequently using an unencrypted communications channel to communicate with the modem device (e.g. Uy, par. 36, 37, 39).

	Regarding claim 14, Uy discloses:
receiving, by the gateway router device from the server device, the failure action that identifies an action to take if the attempt to establish the encrypted communications channel fails, wherein the action to take comprises one of inhibiting subsequent communications between the gateway router device and the modem device and subsequently using an unencrypted communications channel to communicate with the modem (e.g. Uy, fig. 1C: 130; fig. 1d:140, 144).

Regarding claim 15, Uy discloses:
further comprising receiving, by the gateway router device from the server device, an instruction to attempt to establish the encrypted communications channel with the modem device using the pre-shared key that is based on the first secret key code (e.g. Uy, par. 22).

Regarding claim 16, Uy discloses:
wherein determining that the attempt to establish the encrypted communications channel has either succeeded or failed comprises: sending, by the gateway router device to the modem device, an encrypted communication; receiving, by the gateway router device from the modem device, an encrypted response; and in response to receiving the encrypted response, determining that the attempt to establish the encrypted communications channel has succeeded (e.g. Uy, fig. 1c:130, 136;  par. 36).

Regarding claim 17, Uy discloses:
wherein determining that the attempt to establish the encrypted communications channel has either succeeded or failed comprises: sending, by the gateway router device to the modem device, an encrypted communication; determining, by the gateway router device, that no response has been received from the modem device within a predetermined period of time; and in response to determining that no response has been received from the modem device within the predetermined period of time, determining that the attempt to establish the encrypted communications channel has failed (e.g. Uy, fig. 1c; par. 27, 34, 36 – if modem fails mutual authentication process, then the attempt to establish encrypted channel fails).

	Regarding claims 18 – 20, they are device and medium claims, essentially corresponding to the above, and they are rejected, at least, for the same reasons.  Furthermore because, regarding claim 18, Uy discloses a router with memory and a processor (e.g. Uy, fig. 3)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uy et al. (Uy), US 2020/0154272 A1 in view of Sprunk et al. (Sprunk), US 2009/0323954 A1.

Regarding claim 2, Uy discloses an encryption channel between a router device and modem, however, fails to disclose that the encryption channel may employ IPsec.  However, Sprunk also discloses an encryption channel between a modem and router, and furthermore teaches that the encryption channel employs IPsec (e.g. Sprunk, par. 187).  It would have been obvious to one of ordinary skill in the art to employ the IPsec teachings of Sprunk within the system of Uy, because one of ordinary skill in the art would have been motivated by the advantages of being able to additionally authenticate the content of packet transmissions between the router and modem (e.g. Sprunk, par. 187).  
Thus, the combination enables:
wherein the encrypted communications channel comprises a MACsec encrypted communications channel or an IPsec encrypted communications channel (e.g. Uy, par. 36; Sprunk, par. 187).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495